DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 180-184 are pending and under consideration. The supplemental amendment filed on 02/17/2021 has been entered. 
Priority
This application is a continuation of PCI Application No. PCT/US2015/021418 filed March 19, 2015 which claims benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application Nos. 61/955,362 filed March 19, 2014, 61/955,358 filed March 19, 2014, and 62/043,042 filed August 28, 2014 is acknowledged. Applicants have not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e). To be entitled to domestic benefit, a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the provisional applications, in this case). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The ’362 and ’042 applications contain Examples 1 and 2 from this instant application, plus various aspects of the broad disclosure. The provisional applications contain no support for the amended instant claim 180. This disclosure therefore fails to provide an enabling disclosure for the reasons discussed at length in the rejection under 35 U.S.C. § 112, first paragraph, below. The effective filing date for all claims is March 19, 2015, the date PCT PCT/US2015/021418 was filed with WIPO.
 Thus, instant application is accorded priority to March 19, 2015.
Withdrawn/Claim Rejections - 35 USC §112/Necessitated by Amendment
pluripotency in a population .. then introducing cells expressing one or more markers of pluripotency into an area of a mammal containing damaged neurons”. 

New/Claim Rejections - 35 USC §112/ Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 180-184 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)}, These include: nature of the invention, breadth of the claims, guidance of the specification, 
Nature of the invention
Claim 180 is directed to a method for increasing the number of cells expressing one or more markers of pluripotency in a population of non-embryonic non-neuronal differentiated somatic cells comprising 
subjecting the population to an effective amount of chemical stress comprising ATP in an amount effective to lower the pH to between 3.0 and 6.8, alone or in combination with other chemical or mechanical stresses to increase the levels of stress inducible genes in an amount and for a time effective to increase the number of cells expressing one or more markers of pluripotency, 
then introducing the cells expressing one or more markers of pluripotency into an area of a mammal containing damaged neurons. Embodiments limit, wherein the pluripotent cell is generated without introduction of an exogenous gene, a transcript, a protein, a nuclear component or cytoplasm, or without cell fusion. Embodiments limit, wherein the cell population is exposed to mechanical stress disrupting pores resulting in loss of between about 40% and about 90% of the cytoplasm or the mitochondria from the cell. Embodiments limit, wherein the mechanical disruption is achieved by trituration of the cells. Embodiments limit, wherein the stress is mechanical disruption of the pores of the cell membrane in the presence of ATP and exposure to PH from 3.0 to 6.8.
The breadth of the claims: The instant claims are deemed very broad since drawn to a method of generating a pluripotent cell from any type of non-embryonic somatic cell comprising subjecting that cell to an effective amount of chemical stress comprising ATP alone or in combination with any other chemical or mechanical stresses to increase the levels of any inducible genes and then introducing any cells expressing one or more markers of any 
Guidance of the Specification/The Existence of Working Examples.
The claim 180 embraces markers of pluripotency in a population of any non-embryonic non-neuronal differentiated mammalian somatic cell which is unpredictable. 
The specification merely defined in some embodiments the somatic cell is a "non-embryonic somatic cell," by which is meant a somatic cell that is not present in or obtained from an embryo and does not result from proliferation of such a cell in vitro [0045]. The specification in example 3, contemplates Described herein is an improved protocol for generating STAP cells, regardless of the cells type being studied. The protocol below is an improvement over the methods described in our Jan 31, 2014 article published in Nature (Obokata et. al., Stimulus triggered fate conversion of somatic cells into pluripotency. Nature 505. 641-647, 2014) and provides, e.g. increased efficiency and yield. The protocol is extremely simple, but will vary slightly, if starting with tissue rather than a cell suspension. It also will vary depending upon the cell type or tissue with is used as a starting material [00234]. Generating STAP cells when starting with a suspension of mature somatic cells: Al. Live somatic cells should be suspended in a centrifuge tube, and then centrifuged at 1200 rpm for 5 minutes. Note: Trypsin-EDTA, 0.05 % (Gibco: 25300-054) can be added to the tissue culture dish containing cells, for 3- 5 minutes, to release adherent cells to be added to the centrifuge tube. A2. Aspirate the supernatant down to the cell pellet A3. Resuspend the resulting pellet a concentration of lx 106 cells/ml in of Hanks Balanced Saline Solution (HBSS Ca+ Mg+ Free: Gibco 14170-112) in 50 ml tube. For example, the pellet can be resuspended in 2-3 rnL HBSS in a 50 mL tube. A4. Precoat a standard 9" glass pipette with media (so the cells do no stick to the pipette – an exemplary pipette is the Fisher brand 9" Disposable Pasteur Pipettes: 13-678-20D). Triturate the cell suspension in and out of the pipette for 5 minutes to dissociate cell aggregates and any associated debris. This can be done with a fair amount of force. A5. As a final step in the trituration process, make two  Now triturate the cell suspension through the pipette with the larger lumen for 10 minutes. Follow this with trituration through the pipette having the smaller lumen (50 - 70 microns) for an additional 15 minutes. Continue to triturate the suspension until it passes easily up and down the fire polished pipette of the smaller bore. Precoat each pipette with media. Also, during trituration, aspirating air and creating bubbles or foam in the cell suspension is to be avoided. A6. Add HSBB to the suspension to a total volume of 20 ml, centrifuge at 1200 rpm for 5 minutes and then aspirate the supernatant. A 7. Resuspend the cells in HESS at a pH of 5 .4, at cell concentration of 2 x 106 cells/ml, then place in an incubator at 3TC for 25 minutes. The pH of the HESS will increase with the addition of the cell suspension, so an HESS solution of lower than the desired final pH of 5 .6 can be used. When making the solution acidic, mildly pipette it using a 5 ml pipette for 10 seconds immediately after adding the acid to the Hanks Solution. HESS has a very weak buffering capacity, so any solution transferred from the supernatant of the previous suspension will affect the pH of the HBSS drastically. The instructions below will show how to create HBSS with the optimum pH of 5.6-5.7 for STAP cell generation according to this experimental embodiment. First, titrate the pH of pre-chilled HESS ( at 4 degrees C) with 12N HCl to a pH of 5 .6. This is done by slowly adding 11.6 ul of 12 N HCl to 50 ml of HESS. After confirming this pH, sterilize the solution by filtering through a 0.2 micron syringe filter or bottle top filter of, into a new sterile container for storage. Please confirm the final pH of 5.6-5.7 through an initial test experiment with an appropriate number of cells.  Because the pH of the HESS is so important, 
In example 5 the specification teaches described herein is a protocol with improved results in creating pluripotent STAP stem cells from mature somatic cells, not dependent on the source of cells. The protocol has been revised to reflect improved techniques. This protocol utilizes a combination of individual stresses and approaches that are more effective in achieving the desired end result; that is, creation of pluripotent STAP cells [00247].
However, the specification fails to provide guidance of any non-embryonic non-neuronal differentiated mammalian somatic cell at all let alone comprising subjecting the population to an effective amount of chemical stress comprising ATP in an amount effective to lower pH between 
Neither the specification nor the art teaches the broadly claimed method steps of subjecting the population to an effective amount of chemical stress comprising ATP in an amount effective to lower the pH to between 3.0 and 6.8, alone or in combination with other chemical or mechanical stresses to increase the levels of stress inducible genes in an amount and for a time effective to increase the number of cells expressing one or more markers of pluripotency, then introducing the cells expressing one or more markers of pluripotency into an area of a mammal containing damaged neurons. Moreover, the art has recognized that there would be variation among the species of the genus of non-embryonic non-neuronal differentiated somatic cells as embraced by the breadth of the claims. 
The claims recite a method of increasing the number of cells expressing one or more markers of pluripotency in a population on non-embryonic non-neuronal differentiated mammalian somatic cells and the newly added step of introducing cells expressing one or more markers of pluripotency into an area of a mammal containing damaged neurons which is unpredictable. This is because the preamble and said step broadly embrace a method of increasing the number of cells expressing one or more markers of pluripotency in a population on non-embryonic non-neuronal differentiated mammalian somatic cells and a method of repairing neuronal damage. However, neither the art not the specification provide guidance of a nexus between a method of repairing any neuronal damage or increasing number of one or more marker of pluripotency by introducing cells expressing one or more markers of pluripotency into an area of a mammal containing any damaged neurons. Accordingly, a skilled artisan would 
The art teaches to express pluripotency markers of non-embryonic non-neuronal differentiated somatic cells introduced into an area of a mammal containing damaged neurons is unpredictable. For example Liu (Cell Death and Disease ( 2020) 11(1000): 1-14, 2020) notes that one of the difficulties in stem cell therapy  is the low survival rate of transplanted cells stimulated by high glucose, endogenous factors can cause cell death through excessive oxidative stress and mitochondrial damage. And the uremic state will reduce the expression of VEGF in stem cells and accelerate cell senescence, resulting in insufficient angiogenesis (p 11, 2nd column last paragraph bridge p 12 1st column). Therefore, managing to survive stem cells under a large environment of diabetes states and maximizing their regenerative and repairing effects may be a bright prospect for treating diabetic neuropathy damage (p 11, 2nd column last paragraph bridge p 12 1st column). Compared to cells obtained from ES cells, studies have represented that differentiated cells isolated from human iPSCs show a possibility of premature aging, decreased efficiency, and increased variability, which raised concerns about
somatic-derived recombinant cells (p 6 2nd column 1st paragraph). Accordingly, a skilled artisan would have to perform undue experimentation to delineate the nexus between increasing the number of cells expressing pluripotency marker(s) and repairing damaged neurons due accelerating death of pluripotent stem cell introduced into any area of a mammal with any damaged neuron to either increase the number of pluripotency markers on any somatic cells or repair damaged neurons after introduced in vivo. 

M.P.E.P. § 2164.03 reads, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”).” In the instant case, methods producing cells expressing pluripotent markers from any type of non-embryonic somatic cell comprising subjecting that cell to an effective amount of chemical stress comprising ATP alone or in combination with any other chemical or mechanical stresses to increase the levels of any inducible genes and then introducing any cells expressing one or more markers of any pluripotency markers into an area of a mammal containing any damaged neurons were unpredictable at the time of the invention, so the method must be considered “nascent,” and the amount of guidance required is relatively high. 
An artisan would not know how to use or make the instant invention in a predictable ad reproducible fashion from the teachings of the instant specification or the art.  The breadth of the claims encompasses any markers of pluripotency in any type of mammalian cell.  The specification fails to provide any specific guidance with regard to whether effective amount of ATP alone or in combination with any species of chemical stresses or with any species of mechanical stresses, which would be required for proper increase in the number of cells expressing one or more markers of pluripotency in an y mammalian cells would be present and would work in into an area of a mammal containing damage neurons.  There is no guidance with 
Thus, one of ordinary skill in the art would not have a reasonable expectation of success in using the claimed invention across its entire scope, particularly the embodiments in which pluripotent cells are derived from any non-embryonic non-neuronal cell solely by exposing them to one of the stresses listed in claim 180 with ATP or in combination with any species of chemical stresses and any species of mechanical stresses. Thus, a person of ordinary skill in the art would have to perform undue experimentation to implement the invention in its full scope.
Response to arguments
Arguments are not pertaining in the rejection as set forth above.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632